PER CURIAM.
Renee Troedel Benitez appeals the summary denial of her motion for additional jail time credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm because Benitez’s motion did not identify any court records which demonstrate that she is entitled to more jail time credit than she actually received. See State v. Mancino, 714 So.2d 429 (Fla.1998); Baker v. State, 714 So.2d 1167 (Fla. *11321st DCA 1998). Although Benitez directed the court’s attention to two documents in support of her claim, neither shows that she was in custody in this case during the period in question. We, therefore, affirm. This affirmance, however, is without prejudice to Benitez raising this issue again in a motion pursuant to rule 3.800 which meets the pleading requirements of State v. Mancino or in a timely motion brought pursuant to rule 3.850 if there are factual issues which need to be resolved.
Affirmed.
THREADGILL, A.C.J., and BLUE and DAVIS, JJ., Concur.